CRIST, Presiding Judge.
Rule 27.26 motion. We affirm.
On September 10, 1976, movant was found guilty of robbery in the first degree and was sentenced to ten years imprison*569ment. State v. Fowler, 558 S.W.2d 366 (Mo.App.1977).
On July 7, 1978, he filed a Rule 27.26 motion alleging numerous grounds for vacating his sentence. After an evidentiary hearing, the trial court denied his motion. Movant appealed. This court reversed and remanded such denial for “more specific findings of fact and conclusions of law on the allegations concerning effective assistance of counsel.” Fowler v. State, 588 S.W.2d 249, 250 (Mo.App.1979).
Pursuant to our specific directions, the trial court amended its “specific findings of fact and conclusions of law on the allegations concerning effective assistance of counsel.” Movant again appeals on the ground the amended findings of fact and conclusions of law were not supported by the evidence and did not address all the issues raised by movant in his Rule 27.26 motion.
The judgment of the trial court is based on findings of fact which are not clearly erroneous. No error of law appears. An extended opinion would have no preceden-tial value.
Judgment affirmed in accordance with Rule 84.16(b).
REINHARD and SNYDER, JJ., concur.